SEABURY, J.
This is an action to recover the value of repairs made to an automobile, which was damaged in a collision with one of the cars of the defendants. The evidence presented does not show any negligence oh the part of the defendants’ servant, and is suggestive of negligence on the part of the plaintiff, who was operating the automobile. Negligence on the part of the defendants cannot be inferred from the mere fact that an accident happened.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.